Name: Commission Regulation (EEC) No 276/89 of 2 February 1989 amending for the eighth time Regulation (EEC) No 3800/81 determining the classification of vine varieties
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  cooperation policy;  marketing
 Date Published: nan

 Avis juridique important|31989R0276Commission Regulation (EEC) No 276/89 of 2 February 1989 amending for the eighth time Regulation (EEC) No 3800/81 determining the classification of vine varieties Official Journal L 032 , 03/02/1989 P. 0010 - 0023 Finnish special edition: Chapter 3 Volume 28 P. 0125 Swedish special edition: Chapter 3 Volume 28 P. 0125 *****COMMISSION REGULATION (EEC) No 276/89 of 2 February 1989 amending for the eighth time Regulation (EEC) No 3800/81 determining the classification of vine varieties THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 2964/88 (2), and in particular Article 13 (5) thereof, Whereas the classification of vine varieties approved for cultivation in the Community was determined by Commission Regulation (EEC) No 3800/81 (3), as last amended by Commission Regulation (EEC) No 1467/87 (4); Whereas examination of the Binova root stock variety has shown it to be suitable for cultivation in certain administrative units in the Federal Republic of Germany; whereas that variety should therefore be included in the list of root stock varieties recommended in those administrative units; Whereas the suitability for cultivation of certain wine grape and table grape varieties which have been listed for at least five years in the category of varieties temporarily authorized for certain French and Italian administrative units has been recognized as satisfactory; whereas those varieties should therefore be definitively included among the vine varieties recommended for those administrative units in accordance with Article 11 (4) of Council Regulation (EEC) No 347/79 (5), as last amended by Regulation (EEC) No 3805/85 (6); Whereas the classification of wine grape vine varieties should now include, among the varieties recommended or authorized for certain French, Spanish, Italian and Greek administrative units, certain varieties which have been listed for at least five years in the category for an administrative unit immediately bordering thereon and which therefore satisfy the condition laid down in the first indent of Article 11 (1) (a) of Regulation (EEC) No 347/79; Whereas experience has shown that wine obtained from certain wine grape varieties authorized for certain French, Spanish, Italian and Greek administrative units may be regarded as normally being of good quality; whereas those varieties should therefore be included among the varieties recommended for those administrative units in accordance with the first indent of Article 11 (2) (a) of Regulation (EEC) No 347/79; Whereas clonal selection within the population of the Sauvignon B variety has enabled the Sauvignon gris B variety to be clearly distinguished and its characteristics to be differentiated from the various clones of the Sauvignon B variety; whereas, as the morphological characteristics of the Sauvignon gris B variety are definite and enable homogenous trial plots to be established, the Sauvignon gris B variety should be included in the classification of vine varieties for the same administrative units and in the same category as the Sauvignon B variety; Whereas experience has shown that wine obtained from certain wine grape varieties listed for five years in the category of temporarily authorized varieties for certain Spanish administrative units may be regarded as normally being of good quality; whereas it is therefore appropriate to include those varieties amoung the recommended varieties for those administrative units in accordance with the second indent of Article 11 (2) (a) of Regulation (EEC) No 347/79; Whereas the classification should now also include certain wine grape vine varieties which have been examined and found to be suitable for cultivation; whereas, in accordance with Article 11 (1) (b) of Regulation (EEC) No 347//79, these varieties may be authorized temporarily for certain Spanish and Italian administrative units; Whereas an oversight should be made good by providing for a vine variety used in the fortification of a quality wine psr to be classified under the authorized varieties for a Spanish administrative unit in accordance with Article 11 (1) (b) of Regulation (EEC) No 347/79; Whereas the classification should now also include a table grape variety and a variety of grapes for special use for Spain which have been examined and found to be suitable for cultivation in accordance with Article 11 (1) (b) of Regulation (EEC) No 347/79; Whereas certain table wine varieties no longer satisfy the conditions laid down in Article 7 (a) of Regulation (EEC) No 347/79 for recommended vine varieties; whereas such varieties should therefore be classified under the authorized table grape varieties in accordance with Article 11 (2) (b) of Regulation (EEC) No 347/79; Whereas certain wine grape and table grape vine varieties have been examined and found to be suitable for cultivation in accordance with Regulation (EEC) No 2314/72 of the Commission (1), as amended by Regulation (EEC) No 3296/80 (2), for certain Italian and Greek administrative units; whereas, for those units, those varieties should be included in the category of authorized vine varieties in accordance with Article 11 (1) (b) of Regulation (EEC) No 347/79; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3800/81 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 269, 29. 9. 1988, p. 5. (3) OJ No L 381, 31. 12. 1981, p. 1. (4) OJ No L 138, 28. 5. 1987, p. 44. (5) OJ No L 54, 5. 3. 1979, p. 75. (6) OJ No L 367, 31. 12. 1985, p. 39. (1) OJ No L 248, 1. 11. 1972, p. 53. (2) OJ No L 344, 19. 12. 1980, p. 13. ANNEX The Annex to Regulation (EEC) No 3800/81 is amended as follows: I. In Title IV, paragraph B, point I 'FEDERAL REPUBLIC OF GERMANY' is amended as follows: 'Binova' is added to the list of varieties given at 1 (a). II. In Title I, sub-title I, point IV 'FRANCE' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 1. Department of the Ain - 'Arriloba B' is added to the category of recommended vine varieties. 3. Department of the Allier - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 4. Department of the Alpes de Haute-Provence - 'Arriloba B' and 'Pinot N' are added to the category of recommended vine varieties, - 'Arriloba B' and 'Pinot N' are deleted from the category of authorized vine varieties. 5. Department of the Hautes-Alpes - 'Arriloba B' and 'Pinot N' are added to the category of recommended vine varieties, - 'Arriloba B' and 'Pinot N' are deleted from the category of authorized vine varieties. 6. Department of the Alpes-Maritimes - 'Arriloba B', 'Caladoc N' and 'Clarin B' are added to the category of recommended vine varieties, - 'Arriloba B', 'Caladoc N' and 'Clarin B' are deleted from the category of authorized vine varieties. 7. Department of the ArdÃ ¨che (subparagraphs A and B) - 'Arriloba B' and 'Caladoc N' are added to the category of recommended vine varieties, - 'Arriloba B' and 'Caladoc N' are deleted from the category of authorized vine varieties. 9. Department of the AriÃ ¨ge - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 10. Department of the Aube 'Arriloba B' is added to the category of recommended vine varieties. 11. Department of the Aude (subparagraphs A and B) - 'Arriloba B', 'Caladoc N' and 'Clarin B' are added to the category of recommended vine varieties, - 'Arriloba B', 'Caladoc N' and 'Clarin B' are deleted from the category of authorized vine varieties. 12. Department of the Aveyron - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties.. 13. Department of the Bouches-du-RhÃ ´ne - 'Arriloba B', 'Caladoc N' and 'Clarin B' are added to the category of recommended vine varieties, - 'Arriloba B', 'Caladoc N' and 'Clarin B' are deleted from the category of authorized vine varieties. 15. Department of the Cantal (subparagraphs A and B) - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 18. Department of the Cher - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 19. Department of the CorrÃ ¨ze - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 20. Department of the Haute-Corse and the Corse-du-Sud - 'Arriloba B', 'Caladoc N' and 'Clarin B' are added to the category of recommended vine varieties, - 'Arriloba B', 'Caladoc N' and 'Clarin B' are deleted from the category of authorized vine varieties. 21. Department of the CÃ ´te-d'Or - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 24. Department of the Dordogne - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 26. Department of the DrÃ ´me (subparagraphs A and B) - 'Arriloba B' and 'Caladoc N' are added to the category of recommended vine varieties, - 'Arriloba B' and 'Caladoc N' are deleted from the category of authorized vine varieties. 30. Department of the Gard - 'Arriloba B', 'Caladoc N', 'Clarin B' and 'Viognier B' are added to the category of recommended vine varieties, - 'Arriloba B', 'Caladoc N' and 'Clarin B' are deleted from the category of authorized vine varieties. 31. Department of the Haute-Garonne - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 32. Department of the Gers - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 33. Department of the Gironde - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 34. Department of the HÃ ©rault Same vine varieties as for the department of the Gard, except for 'Viognier B'. In addition, the varieties 'Tourbat B' and 'Arinarnoa N' are recommended and the variety 'Servant B' is authorized. 36. Department of the Indre - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 37. Department of the Indre-et-Loire - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of autorized vine varieties. 38. Department of the IsÃ ¨re 'Arriloba B' is added to the category of recommended vine varieties. 39. Department of the Jura 'Arriloba B' is added to the category of recommended vine varieties. 40. Department of the Landes - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 41. Department of the Loir-et-Cher - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 42. Department of the Loire 'Arriloba B' is added to the category of recommended vine varieties. 43. Department of the Haute-Loire 'Arriloba B' is added to the category of recommended vine varieties. 44. Department of the Loire-Atlantique - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 45. Department of the Loiret - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 46. Department of the Lot - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 47. Department of the Lot-et-Garonne - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 49. Department of the Maine-et-Loire - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 58. Department of the NiÃ ¨vre - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 64. Department of the PyrÃ ©nÃ ©es-Atlantiques - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 66. Department of the PyrÃ ©nÃ ©es-Orientales Same vine varieties as for the department of the Gard, except for the variety 'Viognier B'. However, the variety 'Tourbat B' is recommended and the varieties 'Alphonse LavallÃ ©e N' and 'Chasselas B' are not included among the authorized vine varieties. 69. Department of the RhÃ ´ne 'Arriloba B' is added to the category of recommended vine varieties. 70. Department of the Haute-SaÃ ´ne 'Arriloba B' is added to the category of recommended vine varieties. 72. Department of the Sarthe 'Arriloba B' is added to the category of recommended vine varieties. 73. Department of the Savoie 'Arriloba B' is added to the category of recommended vine varieties. 79. Department of the Deux-SÃ ¨vres - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 81. Department of the Tarn - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 82. Department of the Tarn-et-Garonne - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 83. Department of the Var - 'Arriloba B', 'Caladoc N', 'Clarin B' and 'Pinot N' are added to the category of recommended vine varieties, - 'Arriloba B', 'Caladoc N', 'Clarin B' and 'Pinot N' are deleted from the category of authorized vine varieties. 84. Department of the Vaucluse - 'Arriloba B', 'Caladoc N', 'Clarin B' and 'Viognier B' are added to the category of recommended vine varieties, - 'Arriloba B', 'Caladoc N' and 'Clarin B' are deleted from the category of authorized vine varietes. 85. Department of the VendÃ ©e - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 86. Department of the Vienne - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. 89. Department of the Yonne - 'Arriloba B' is added to the category of recommended vine varieties, - 'Arriloba B' is deleted from the category of authorized vine varieties. III. In Title I, sub-title I, point IV 'FRANCE' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): In all departments where the variety 'Sauvignon B' is included in the category of recommended varieties. 'Sauvignon gris B' is added to the category of recommended vine varieties. IV. In Title II, point III 'FRANCE', paragraph 1 (a), the vine variety 'Delhro' is added before the variety 'Gros Vert B' and is deleted from paragraph 1 (b). V. In Title I, sub-title I, point IX 'SPAIN' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 3. RegiÃ ³n del Duero Comunidad AutÃ ³noma de Castilla y LeÃ ³n Provincias: Ã vila, Burgos, LeÃ ³n, Palencia, Salamanca, Segovia, Soria, Valladolid, Zamora - 'Sauvignon blanc B' (*) is added to the category of authorized vine varieties. 5. RegiÃ ³n Aragonesa Comunidad AutÃ ³noma de AragÃ ³n Provincias: Huesca, Teruel, Zaragoza - 'Garnacha tinta T' is added to the category of recommended vine varieties - 'Monastrell T', 'Cabernet Sauvignon T', 'Parellada B', 'Merlot T' (*), 'Pinot noir T' (*), 'Gamay T' (*), 'Syrah T' (*), 'Chardonnay B' (*), 'Chenin B' (*), 'Riesling B' (*) and 'Gewuerztraminer T' (*) are added to, and 'Garnacha tinta T' deleted from, the category of authorized vine varieties. 8. RegiÃ ³n ExtremeÃ ±a Comunidad AutÃ ³noma de Extremadura Provincias: Badajoz, CÃ ¡ceres - 'Cabernet Sauvignon T', 'Merlot T', 'Monastrell T', 'Chardonnay B' and 'Parellada B' are added to the category of authorized vine varieties. 9. RegiÃ ³n Central B. Comunidad AutÃ ³noma de Castilla-La Mancha Provincias: Albacete, Ciudad Real, Cuenca, Guadalajara, Toledo - 'Cabernet Sauvignon T' (*) and 'Merlot T' (*) are added to the category of authorized vine varieties. VI. In Title II, point VI 'SPAIN' is amended as follows: - the variety 'Sugra five B' (*) or 'Superior seedless B' is added to the category of authorized vine varieties. VII. In Title III, the following is added to paragraph B: 'III. SPAIN In respect of production of dried grapes: (a) Recommended vine varieties: None (b) Authorized vine varieties: Sugra five B (*)'. VIII. In Title I, sub-title I, point V 'ITALY' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 12. Province of Bergamo - 'Chardonnay B' and 'Incrocio Manzoni 6.0.13 B' are added to the category of recommended vine varieties, - 'Chardonnay B' and 'Incrocio Manzoni 6.0.13 B' are deleted from the category of authorized vine varieties; the sign '(*)' appearing after 'Moscato di Scanzo N' is also deleted. 18. Province of Pavia - 'Chardonnay B' is added to the category of authorized vine varieties. 21. Province of Bolzano - 'Chardonnay B' and 'Kerner B' are added to the category of recommended vine varieties, - 'Chardonnay B' and 'Kerner B' are deleted from the category of authorized vine varieties. 22. Province of Trento 'Sauvignon B' is added to the category of authorized vine varieties. 25. Province of Rovigo 'Lambrusco Maestri N' is added to the category of authorized vine varieties. 27. Province of Venezia - 'Malbech N' is added to the category of recommended vine varieties, - 'Malbech N' is deleted from the category of authorized vine varieties. 28. Province of Verona - 'Chardonnay B', 'Riesling renano B' and 'Cortese B' are added to, and 'Bianchetta trevigiana B', 'Lagrein N', 'Negrara trentina N', 'Nosiola B' and 'Veltliner B' are deleted from the category of recommended vine varieties, - 'Marzemino N', 'Moscato giallo B', 'Bianchetta trevigiana B', 'Lagrein N', 'Negrara trentina N', 'Nosiola B' and 'Veltliner B' are added to, and 'Chardonnay B' and 'Cortese B' are deleted from, the category of authorized vine varieties. 29. Province of Vicenza - 'Chardonnay B' is added to the category of recommended vine varieties, - 'Chardonnay B' is deleted from the category of authorized vine varieties. 34. Province of Bologna - 'Chardonnay B' and 'Lambrusco Marani N' are added to the category of recommended vine varieties, - 'Fortana N', 'Malvasia bianca di Candia B', 'Mueller-Thurgau B', 'Pinot nero N' and 'Riesling renano B' are added to, and 'Pinot grigio G' is deleted from, the category of authorized vine varieties. 35. Province of Ferrara - 'Sangiovese N' and 'Tocai friuliano B' are deleted from the category of recommended vine varieties, - 'Sangiovese N' and 'Tocai friuliano B' are added to the category of authorized vine varieties. 36. Province of Forli - 'Barbera N', 'Cabernet Sauvignon N', 'Chardonnay B', 'Malvasia bianca di Candia B' and 'Montu B' are added to, and 'Merlot N' is deleted from, the category of recommended vine varieties, - 'Merlot N', 'Mueller-Thurgau B', 'Riesling renano B' and 'Sauvignon B' are added to the category of authorized vine varieties. 37. Province of Modena - 'Cabernet Sauvignon N', 'Barbera N', 'Merlot N', 'Sauvignon B' and 'Trebbiano romagnolo B' are added to and 'Fortana N', 'Lambrusco Viadenese N' and 'Raboso Veronese N' are deleted from, the category of recommended vine varieties, - 'Fortana N', 'Lambrusco Viadenese N' and 'Raboso Veronese N' are added to, and 'Barbera N', 'Merlot N', 'Sauvignon B' and 'Trebbiano romagnolo B' are deleted from, the category of authorized vine varieties. 38. Province of Parma - 'Cabernet Sauvignon N', 'Lambrusco Marani N', 'Pinot bianco B', 'Pinot grigio G' and 'Trebbiano romagnolo B' are added to, and 'Malvasia bianca di Candia B' is deleted from, the category of recommended vine varieties, - 'Malvasia bianca di Candia B' is added to the category of authorized vine varieties. 40. Province of Ravenna- 'Cabernet Sauvignon N' and 'Chardonnay B' are added to the category of recommended vine varieties, - 'Malvasia bianca di Candia B', 'Montepulciano N' and 'Pinot nero N' are added to the category of authorized vine varieties. 41. Province of Reggio Emilia - 'Cabernet Sauvignon N', 'Pinot nero N', 'Moscato bianco B' and 'Pinot bianco B' are added to, and 'Croatina N', 'Marzemino N' and 'Sgavetta N' are deleted from, the category of recommended vine varieties, - 'Croatina N', 'Marzemino N' and 'Sgavetta N' are added to, and 'Moscato bianco B' and 'Pinot bianco B' are deleted from, the category of authorized vine varities. 42. Province of Arezzo - 'Cabernet Sauvignon N' and 'Pinot bianco B' are added to the category of recommended vine varieties, - 'Merlot N' and 'Chardonnay B' are added to the category of authorized vine varieties; the sign '(*)' appearing after 'Malvasia N' is deleted, 43. Province of Firenze - 'Chardonnay B' is added to the category of recommended vine varieties, - 'Chardonnay B' is deleted from the category of authorized vine varieties. 44. Province of Grosseto - 'Riesling italico B' is added to the category of recommended vine varieties. - 'Pinot bianco B', 'Sauvignon B' and 'Chardonnay B' are added to the category of authorized vine varieties. 45. Province of Livorno - 'Cabernet Sauvignon N' and 'Sauvignon B' are added to the category of recommended vine varieties, - 'Cabernet Sauvignon N' is added from the category of authorized vine varieties. 46. Province of Lucca - 'Alicante Bouschet N' and 'Moscato bianco B' are added to the category of recommended vine varieties, - 'Cabernet franc N', 'Cabernet Sauvignon N' and 'Chardonnay B' are added to, and 'Alicante Bouschet N' and 'Moscato bianco B' are deleted from, the category of authorized vine varieties. 48. Province of Pisa - 'Cabernet franc N' and 'Verdea B' are added to the category of recommended vine varieties, in the category of authorized vine varieties, 'Malvasia bianca di Candia B' is added, the sign '(*)' appearing after 'Albana B' and 'Ancellotta N' is deleted, and 'Verdea B' is deleted. 50. Province of Sienna - 'Cabernet Sauvignon N', 'Chardonnay B', 'Merlot N', 'Montepulciano N', 'Pinot bianco B', 'Pinot grigio G', 'Pinot nero N', 'Riesling italico B', 'Riesling renano B' and 'Sauvignon B' are added to the category of recommended vine varieties, - 'Chardonnay B' and 'Cabernet Sauvignon N' are deleted from the category of authorized vine varieties. 55. Province of Perugia - 'Cabernet Sauvignon N' and 'Pinot grigio G' are added to the category of recommended vine varieties, - 'Cabernet Sauvignon N' is deleted from the category of authorized vine varieties. 67. Province of Chieti - 'Aglianico N', 'Cabernet franc N' and 'Cabernet Sauvignon N' are added to the category of recommended vine varieties, - 'Moscato bianco B' is added to the category of authorized vine varieties. 68. Province of Aquila - 'Aglianico N', 'Cabernet franc N' and 'Cabernet Sauvignon N' are added to the category of recommended vine varieties, - 'Moscato bianco B' is added to the category of authorized vine varieties. 70. Province of Teramo - 'Cabernet franc N' is added to the category of recommended vine varieties. 71. Province of Campobasso - 'Falanghina B' and 'Greco B' are added to the category of recommended vine varieties. 71. Province of Isernia - 'Falanghina B' is added to the category of recommended vine varieties. 72. Province of Bari - 'Greco B' and 'Negro amaro N' are added to the category of recommended vine varieties, - 'Malvasia nera di Lecce N' and 'Silvaner verde B' (*) are added to the category of authorized vine varieties. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 September 1988. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 September 1988. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 September 1988. 73. Province of Brindisi - 'Greco B' is added to the category of recommended vine varieties, - 'Silvaner verde B' (*) is added to the category of authorized vine varieties. 74. Province of Foggia: - 'Bianco d'Alessano B', 'Falanghina B' and 'Fiano B' are added to the category of recommended vine varieties, - 'Riesling italico B' and 'Silvaner verde B' (*) are added to the category of authorized vine varieties. 75. Province of Lecce: - 'Bianco d'Alessano B', 'Fiano B' and 'Verdeca B' are added to the category of recommended vine varieties, - 'Uva di Troia N' and 'Silvaner verde B' (*) are added to the category of authorized vine varieties. 76. Province of Taranto: - 'Greco B' is added to the category of recommended vine varieties, - 'Uva di Troia N' and 'Silvaner verde B' (*) are added to the category of authorized vine varieties. IX. In Title II, point IV 'ITALY' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 16. Region: Puglia: 'Argentina Rs', 'Arizul B', 'Canner B', 'Carina Rs', 'Don Mariano N', 'Imperatrice Rs', 'Matilde B', 'Moscatuel Rs', 'Nerona N', 'Noica Rs', 'Palieri Michele N', 'Pasiga N', 'Patrizia Rs', 'Perlon N', 'Red Flame N', 'Ruby seedless N', 'Rutilia B', 'Sugra five B' and 'Sugraone B' are added to the category of authorized vine varieties. X. In Title I, sub-title I, point III 'GREECE' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 1. NomÃ ³s Ã vroy (Evrou): - 'Cinsaut N' is added to the category of recommended vine varieties, - 'Alicante Bouschet N' (*), 'Carignan N' (*), 'Grenache rouge N' (*) and 'Ugni blanc B' (*) are added to, and 'Cinsaut N' is deleted from, the category of authorized vine varieties. 2. NomÃ ³s RodÃ ³pis (Rodopis): - 'Cinsaut N' is added to the category of recommended vine varieties, - 'Alicante Bouschet N' (*), 'Carignan N' (*), 'Grenache rouge N' (*) and 'Ugni blanc B' (*) are added to, and 'Cinsaut N' is deleted from, the category of authorized vine varieties. 3. NomÃ ³s XÃ ¡nthis (Xanthis): - 'Cinsaut N' is added to the category of recommended vine varieties, - 'Alicante Bouschet N' (*), 'Carignan N' (*), 'Grenache rouge N' (*) and 'Ugni blanc B' (*) are added to, and 'Cinsaut N' is deleted from, the category of authorized vine varieties. 4. NomÃ ³s DrÃ ¡mas (Dramas): - 'Cinsaut N' is added to the category of recommended vine varieties, - 'Cabernet franc N', 'Cabernet Sauvignon N', 'Merlot N' and 'Sauvignon blanc B' (*) are added to, and 'Cinsaut N' is deleted from, the category of authorized vine varieties. 5. NomÃ ³s KavÃ ¡las (Kavalas): - 'Cinsaut N' is added to the category of recommended vine varieties, - 'Cabernet Sauvignon N' (*), 'Merlot N' (*), 'Sauvignon blanc B' (*), 'Syrah N' (*) and 'Ugni blanc B' (*) are added to, and 'Cinsaut N' is deleted from, the category of authorized vine varieties. 6. NomÃ ³s SerrÃ ³n (Serron): - 'Syrah N' and 'Ugni blanc C' are added to the category of recommended vine varieties. 7. NomÃ ³s ChalkidikÃ ­s (Halkidikis): - 'XynÃ ³mavro (Xynomavro) N' is added to the category of recommended vine varieties, - 'XynÃ ³mavro (Xynomavro) N' is deleted from the category of authorized vine varieties. 8. NomÃ ³s ThessalonÃ ­kis (Thessalonikis): - 'AthÃ ­ri (Athiri) B', 'AssÃ ½rtiko (Assyrtiko) B' and ' XynÃ ³mavro (Xynomavro) N' are added to the category of recommended vine varieties, - 'Cabernet Sauvignon N' is added to the category of authorized vine varieties. 9. NomÃ ³s KilkÃ ­s (Kilkis): - 'Sylvaner B' and 'Gamay N' are added to the category of authorized vine varieties. 10. NomÃ ³s ImathÃ ­as (Imathias): - 'Syrah N' is added to the category of recommended vine varieties. 14. NomÃ ³s FlorÃ ­nis (Florinis): - 'Cabernet Sauvignon N' and 'NegkÃ ³ska (Negoska) N' are added to the category of recommended vine varieties. 15. NomÃ ³s KastoriÃ ¡s (Kastorias): - 'XynÃ ³mavro (Xynomavro) N' is added to the category of recommended vine varieties, - 'XynÃ ³mavro (Xynomavro) N' is deleted from the category of authorized vine varieties. 16. NomÃ ³s GrevenÃ ³n (Grevenon): - 'MoschomÃ ¡vro (Moschomavro) N' is added to the category of recommended vine varieties, - 'MoschomÃ ¡vro (Moschomavro) N' is deleted from the category of authorized vine varieties. 17. NomÃ ³s IoannÃ ­non (Ioanninon): - 'MalagoyziÃ ¡ (Malagouzia) B' and 'Riesling rhÃ ©nan B' are added to the category of recommended vine varieties, - 'XynÃ ³mavro (Xynomavro) N' is added to, and 'MalagoyziÃ ¡ (Malagouzia) B' is deleted from, the category of authorized vine varieties. 18. NomÃ ³s ThesprotÃ ­as (Thesprotias): - 'MalagoyziÃ ¡ (Malagouzia) B' is added to the category of recommended vine varieties. 19. NomÃ ³s Ã rtis (Artis): - 'MalagoyziÃ ¡ (Malagouzia) B' is added to the category of recommended vine varieties. 20. NomÃ ³s PrevÃ ©zis (Prevezis): - 'MalagoyziÃ ¡ (Malagouzia) B' is added to the category of recommended vine varieties. 21. NomÃ ³s KerkÃ ½ras (Kerkyras): - 'KakotrÃ ½gis (Kakotrygis) B' and 'PetrokÃ ³ritho mÃ ¡vro (Petrokoritho mavro) N' are added to the category of recommended vine varieties, - 'KakotrÃ ½gis (Kakotrygis) B' and 'PetrokÃ ³ritho mÃ ¡vro (Petrokoritho mavro) N' are deleted from the category of authorized vine varieties. 24. NomÃ ³s LarÃ ­sis (Larissis): - 'Syrah N' is added to the category of recommended vine varieties, - 'Alicante Bouschet N' (*) is added to the category of authorized vine varieties. 26. NomÃ ³s KardÃ ­tsis (Karditsis): - 'Carignan N', 'Chardonnay B' and 'Syrah N' are added to the category of recommended vine varieties, - 'NtempÃ ­na (Debina) N' is added to, and 'Carignan N' and 'Syrah N' are deleted from, the category of authorized vine varieties. 28. NomÃ ³s FthiÃ ³tidos (Fthiotidos): - 'AssÃ ½rtiko (Assyrtiko) B', 'Carignan N', 'Grenache rouge N', 'RodÃ ­tis (Roditis) Rs', 'SavvatianÃ ³ (Savatiano) B' and 'Syrah N' are added to the category of recommended vine varieties, - 'RodÃ ­tis (Roditis) Rs' and 'SavvatianÃ ³ (Savatiano) B' are deleted from the category of authorized vine varieties. 29. NomÃ ³s AitoloakarnanÃ ­as (Etoloakarnanias): - 'MalagoyziÃ ¡ (Malagouzia) B' is added to the category of recommended vine varieties, - 'MalagoyziÃ ¡ (Malagouzia) B' is deleted from the category of authorized vine varieties. 31. NomÃ ³s VoiotÃ ­as (Viotias): - 'Carignan N', 'Grenache rouge N' and 'Syrah N' are added to the category of recommended vine varieties. - 'Carignan N', 'Grenache rouge N' and 'Syrah N' are deleted from the category of authorized vine varieties. 32. NomÃ ³s EvvoÃ ­as (Evias): - 'AidÃ ¡ni Ã ¡spro (Aidani aspro) B' (*), 'Grenache blanc B' (*), 'LiÃ ¡tiko (Liatiko) N' (*) and 'Maccabeu B' are added to the category of authorized vine varieties. 33. NomÃ ³s AttikÃ ­s (Attikis): - 'Carignan N', 'Grenache rouge N', 'Merlot N' and 'Syrah N' are added to the category of recommended vine varieties, - 'Merlot N' is deleted from the category of authorized vine varieties. 35. NomÃ ³s KorinthÃ ­as (Korinthias): - 'Cabernet Sauvignon N' is added to the category of recommended vine varieties. 36. NomÃ ³s AchaÃ ­as (Achaias): - 'Syrah N' is added to the category of authorized vine varieties. 38. NomÃ ³s MessinÃ ­as (Messinias): - 'Chardonnay B' and 'FilÃ ©ri (Fileri) Rs' are added to the category of recommended vine varieties, - 'AssÃ ½rtiko (Assyrtiko) B', 'Grenache blanc B' (*) and 'Syrah N' (*) are added to, and 'FilÃ ©ri (Fileri) Rs' is deleted from, the category of authorized vine varieties. 42. NomÃ ³s KefallinÃ ­as (Keffalinias): - 'GoystolÃ ­di (Goustolidi) B' and 'TheiakÃ ³ (Thiako) N' are added to the category of recommended vine varieties, - 'GoystolÃ ­di (Goustolidi) B' and 'TheiakÃ ³ (Thiako) N' are deleted from the category of authorized vine varieties. 43. NomÃ ³s ZakÃ ½nthoy (Zakynthou): - 'GoystolÃ ­di (Goustolidi) B' is added to the category of recommended vine varieties, - 'GoystolÃ ­di (Goustolidi) B' is deleted from the category of authorized vine varieties. 44. NomÃ ³s KyklÃ ¡don (Kykladon): - 'Chardonnay B' is added to the category of authorized vine varieties. 48. NomÃ ³s DodekanÃ ­soy (Dodekanissou): - 'Cabernet Sauvignon N' is added to the category of recommended vine varieties, - 'Cabernet Sauvignon N' is deleted from the category of authorized vine varieties. 51. NomÃ ³s RethÃ ½mnis (Rethimnis): - 'VidianÃ ³ (Vidiano) B' is added to the category of recommended vine varieties, - 'VidianÃ ³ (Vidiano) B' is deleted from the category of authorized vine varieties. 52. NomÃ ³s ChanÃ ­on (Chanion): - 'Alicante Bouschet N', 'Grenache blanc B', 'Maccabeu R' and 'Tempranillo N' are added to the category of recommended vine varieties, - 'Alicante Bouschet N', 'Grenache blanc B', 'Maccabeu R' and 'Tempranillo N' are deleted from the category of authorized vine varieties. XI. In Title II, point II 'GREECE' is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 1. NomoÃ ­ Ã vroy (Evrou), RodÃ ³pis (Rodopis), XÃ ¡nthis (Xanthis), DrÃ ¡mas (Dramas) and SerrÃ ³n (Serron): - 'Victoria' (*) is added to the category of authorized vine varieties. 2. NomÃ ³s KavÃ ¡las (Kavalas): - 'IthÃ ¡ki (Ithaki) Rs' (*), 'EllÃ ¡s (Hellas) B' (*), 'LefkÃ ¡s (Lefkas) B' (*), 'PÃ ©lla (Pella) N' (*), 'ThessalonÃ ­ki (Thessaloniki) B' (*) and 'Victoria' (*) are added to the category of authorized vine varieties. 3. NomoÃ ­ ThessalonÃ ­kis (Thessalonikis), ChalkidikÃ ­s (Halkidikis), PierÃ ­as (Pierias) and KilkÃ ­s (Kilkis): - 'IthÃ ¡ki (Ithaki) Rs' (*), 'EllÃ ¡s (Hellas) B' (*), 'LefkÃ ¡s (Lefkas) B' (*), 'PÃ ©lla (Pella) N' (*) and 'ThessalonÃ ­ki (Thessaloniki) B' (*) added to the category of authorized vine varieties. 4. NomoÃ ­ ImathÃ ­as (Imathias), PÃ ©llis (Pellis), FlorÃ ­nis (Florinis), KastoriÃ ¡s (Kastorias), KozÃ ¡nis (Kozanis) and GrevenÃ ³n (Grevenon): - 'RozakÃ ­ (Rozaki) B' is added to the category of recommended vine varieties, - 'RozakÃ ­ (Rozaki) B' is deleted from the category of authorized vine varieties. 5. NomÃ ³s LarÃ ­sis (Larissis): - 'RozakÃ ­ (Rosaki) B' added to the category of recommended vine varieties, - 'IthÃ ¡ki (Ithaki) Rs' (*), 'EllÃ ¡s (Hellas) B' (*), 'LefkÃ ¡s (Lefkas) B' (*), 'PÃ ©lla (Pella) N' (*) and 'ThessalonÃ ­ki (Thessaloniki) B' (*) are added to, and (Rosaki) B' is deleted from, the category of authorized vine varieties. 6. NomoÃ ­ MagnisÃ ­as (Magnissias), KardÃ ­tsis (Karditsis), TrikÃ ¡lon (Trikalon) and FthiÃ ³tidos (Fthiotidos): - 'RozakÃ ­ (Rosaki) B' is added to the category of recommended vine varieties, - 'RozakÃ ­ (Rosaki) B' is deleted from the category of authorized vine varieties. 8. NomoÃ ­ KorinthÃ ­as (Korinthias), AchaÃ ­as (AchaÃ ¬as): - 'IthÃ ¡ki (Ithaki) Rs' (*), 'EllÃ ¡s (Hellas) B' (*), 'LefkÃ ¡s (Lefkas) B' (*), 'PÃ ©lla (Pella) N' (*), and 'ThessalonÃ ­ki (Thessaloniki) B' (*) are added to the category of authorized vine varieties. 11. NomoÃ ­ VoiotÃ ­as (Viotias), AttikÃ ­s (Attikis), PeiraiÃ ³s (Pireos), LÃ ©svoy (Lesvou), ChÃ ­oy (Chiou) and SÃ ¡moy (Samou): - 'RozakÃ ­ (Rosaki) B' is added to the category of recommended vine varieties, - 'RozakÃ ­ (Rosaki) B' is deleted from the category of authorized vine varieties. 12. NomoÃ ­ LasithÃ ­oy (Lassithiou), IrakleÃ ­oy (Irakliou), RethÃ ½mnis (Rethymnis) and ChanÃ ­on (Chanion): - 'IthÃ ¡ki (Ithaki) Rs' (*), 'EllÃ ¡s (Hellas) B' (*), 'LefkÃ ¡s (Lefkas) B' (*), PÃ ©lla (Pella) N' (*) and 'ThessalonÃ ­ki (Thessaloniki) B' (*) are added to the category of authorized vine varieties. XII. In the Annex to Regulation (EEC) No 3800/81: - notes (19), (23), (26), (27), (29) and (30) are deleted; - the term 'Greco di Tufo B' is replaced with 'Greco B'. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 September 1988. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 September 1988. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 September 1988. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 September 1988. (*) Added under Article 11 (1) (b) of Regulation (EEC) No 347/79 with effect from 1 September 1988.